Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Venue, § 34*—when error in refusing motion for change of is waived. Participating in the trial of a case after refusal of a motion for a change of venue waives any error of the court in such refusal. 3. Attorney and client, § 11*—when attorney may not take acknowledgment. An affidavit for a change of venue sworn to before an attorney in the case should not be received or considered. 4. Municipal corporations, § 867*—when presumed that findings of trial court are correct. In the absence from the record of a municipal ordinance upon which the action is based, and of which the court cannot take judicial notice, the findings of the trial court will be presumed correct. 5. Appeal and error, § 966*—binding effect of record. The Appellate Court is bound by the record as to the proceedings before the trial court.